Title: From John Adams to John Jay, 30 May 1785
From: Adams, John
To: Jay, John


          
            Dear Sir
            London May 30. 1785
          
          I have redeemed a Moment, from a Multitude of Avocations, at this critical Time, to acknowledge the Receipt by Coll Smith of your Letters of 31 of March, with the Resolution of Congress inclosed of the 21. of March. As Mr De St. Saphorin is many Months ago, recalled from the Hague I Shall make Enquiry after him, and if I cannot find where he is, I Shall communicate a Copy of the Resolution, to the Danish Minister here by whom it will be transmitted to his Court which I Suppose will be an Execution of my Instructions as near the Spirit of them as is now practicable. The liberal Decision of his Danish Majesty respecting the ordination of American Candidates for holy orders in the Episcopal Church, called the Church of England, as soon as it was known in England, produced a more liberal Spirit and decision here, than had prevailed before, So that I hope that respectable Body of our Fellow Citizens who are interested in it, have derived a Benefit from, it. I am much obliged to Congress for this Instance of their Approbation, and for the Honour they have done me, in transmitting an Account of it, to the Executives of the States.
          
          I have recd too, your Letter of 13 of April 1785 with the Resolve of Congress of 14. Feb. 1785, impowering your Ministers to apply a Sum not exceeding Eighty Thousand Dollars, to the Use of treating with Morocco &c But I have heard nothing of Capt Lamb or the Papers by him. What my Colleagues will judge proper, to do I cant Say, but the Advice of the French Court was conformable to the opinion of Us all, that it will be indispensible for Congress to Send a Consull with Full Powers.
          I recd at Auteuil my Commission, Instructions and Letter of Credence to the Court of Great Britain and have now recd by Coll Smith the Papers Sent by him. I recd at Auteuil, the Ratification of the last Loan in Holland, which I transmitted immediately to Amsterdam, where it has been recd registered and communicated to the Lenders of the Money, and has given them Satisfaction. Since which I have recd from you, sir, Duplicate and Triplicate of the Same Ratification. The Cypher is recd, and Shall be attended to.
          Your Ministers, have written, Monthly, an Account of their Proceedings. not one Packett has been missed, but when I left Auteuil, We had no certain Evidence that any one of our Letters had been recd. We Supposed that this was because Congress had not compleated their Instructions upon any of them. But I must beg the Favour of you sir, barely to mention the Receipts of my Letters & their Dates, altho you may not be prepared to Answer them. Without this one looses the Chain of Correspondence.
          I have been visited by Some Gentlemen who I Suppose, had Seen Ministers, and learned from them what to Say to me.— They Said, that the Ministry and the King considered the Appointment of a Minister as a Proof of a conciliating Disposition, that it was a Relief to them from an Anxiety &c and that they were fully determined, to receive me in all respects like all the other foreign Ministers. This, I believe is true. But We must be cautious what Consequences We draw from it. it by no means follows, that they are determined to do, what their Honour and their Publick Faith, obliges them to do according to our Ideas of their Obligations. it by no means follows that they will Surrender the Posts, restore the Negroes, relieve the Debtors, or make an equitable Treaty of Commerce.— I hope they will do all these Things, but I can ascertain nothing untill my Character is acknowledged by a public Reception and Audience of his Majesty, made my Visits to his Ministers and had Time to enter into a candid discussion of these Questions. You shall be punctually informed, from Step to step. With great Esteem / and Respect your most humble servant
          
            John Adams
          
          
            P.S. This Morning Sir Clement Cottrell Dormer, Master of the Ceremonies called upon me to inform me, that he was ordered to attend me to Court on Wednesday, as he did on all foreign Ministers, at their first Presentation, to Shew them the Way through the appartements &c.
          
        